December 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  NGOZI ORISAKWE IN HER CAPACITY AS PRESIDENT AND BOARD
CHAIR OF UMUADA IGBO IN DISPORA USA, INC., HOUSTON CHAPTER;
        AND NGOZI ORISAKWE, INDIVIDUALLY, Appellants
NO. 14-14-00691-CV                          V.
  BRIDGET B. AKAZIE, AGNES OLOLO COMMY AWAGWU AND JANE
                     DOE NOS. 1-20, Appellees
                ________________________________
      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on February 4, 2014. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellants, Ngozi Orisakwe in her capacity as President and Board Chair of
Umuada Igbo in Dispora USA, Inc., Houston Chapter; and Ngozi Orisakwe,
Individually, jointly and severally.
      We further order this decision certified below for observance.